ROBB, Judge,
concurs with separate opinion.
I coneur, but write separately to note that knowledge of a law enforcement officer's status is not required by the resisting statute, but has been required by caselaw *59when the resistance occurs during an arrest. See Sayles v. State, 513 N.E.2d 183, 187 n. 3 (Ind.Ct.App.1987). "The rule in Indiana is that a private citizen may not use force in resisting a peaceful arrest by an individual whom he knows, or has reason to know, is a police officer...." Alspach v. State, 755 N.E.2d 209, 211 (Ind.Ct.App.2001) (emphasis added). As Battle was charged with fleeing and not with using force during an arrest, I believe Officer Baldini's status as a law enforcement officer was sufficient to sustain the conviction and Battle was not free to reasonably or unreasonably disbelieve her when she announced she was with the police. I thus concur in the majority opinion that sufficient evidence supports Battle's conviction.